PCIJ_B_03_ILOCompetenceMethodsAgriculture_LNC_NA_1922-07-18_APP_01_NA_NA_FR.txt. 44 Dossier F. a, IV

SOCIETE DES NATIONS.

Palais de St. James, Londres, S. W. x.
le 18 juillet 1922.

[Traduction (1).]

MONSIEUR LE GREFFIER,

Sur instructions du Conseil de la Société des Nations,
et conformément à la décision du Conseil à la date de ce
jour, j'ai l'honneur de vous transmettre, aux fins de
soumission à la Cour permanente de Justice internationale,
une requête du Conseil, invitant la Cour à donner sur la
question suivante un avis consultatif, additionnel à celui
relatif à la compétence de l'Organisation internationale du
Travail, qui lui a été demandé par une décision du Conseil
en date du 12 mai 1922 :

L'examen de propositions tendant à organiser et à déve-
lopper les moyens de production agricole et l'examen de
toutes autres questions de même nature, rentrent-ils dans la
compétence de Organisation internationale du Travail ?”

, Does examination of proposals for the organisation and
development of methods of agricultural production, and of

other questions of a like character, fall within the competence ”

of the International Labour Organisation ?”’

Avec cette requête sont soumis les documents suivants,
pouvant servir à élucider la question :
1) Lettre en date du 14 juin 1922 du Ministre des
Affaires étrangères de la République française,
avec un mémoire annexé. (C. 412. 1922. V.)

 

 

1) Etablie par les soins du Greffe.
46

2) Mémoire du Bureau international du Travail
concernant la requête, formulée par le Gouverne-
ment français, tendant à demander un avis addi-
tionnel sur la compétence de l'Organisation inter-
nationale du Travail en matière agricole. (C. 440.
1922. V.)

J'ai l'honneur d'ajouter, conformément aux instructions
du Conseil, que le Secrétariat sera heureux de rendre à la
Cour toute l’aide qu'il est en son pouvoir de donner. Copie
de la présente lettre a été communiquée au Directeur du
Bureau international du Travail, qui est invité par le
Conseil à prêter à la Cour toute l’aide dont elle pourrait
avoir besoin.

Veuillez agréer, Monsieur le Greffier, etc... ..

Le Secrétaire général,

(signé) ERIC DRUMMOND.

Monsieur le Greffier
de la Cour Permanente de Justice Internationale,
Palais de la Paix, LA HAYE.
